           Case 2:18-cv-01706-MMD-VCF Document 36 Filed 06/22/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      ISABEL IBARRA,
4
                           Plaintiff,
5                                                         2:18-cv-01706-MMD-VCF
      vs.                                                 ORDER
6     CENTURY SECURITY MANAGEMENT OF
      LAS VEGAS CORP.,
7
                           Defendant.
8
            Before the Court is the Stipulation and Order to Extend Reopen Discovery For the Limited Purpose
9
     of Filing Dispositive Motion and Conduct Depositions Outside the Discovery Period (ECF No. 35).
10
            Accordingly,
11
            IT IS HEREBY ORDERED that the Stipulation and Order to Extend Reopen Discovery For the
12
     Limited Purpose of Filing Dispositive Motion and Conduct Depositions Outside the Discovery Period
13
     (ECF No. 35) is GRANTED.
14
            IT IS FURTHER ORDERED that the discovery cut-off date, deadline to submit dispositive
15
     motion(s), and Joint Pretrial Order, are VACATED.
16
            IT IS FURTHER ORDERED that the parties must contact Magistrate Judge Nancy J. Koppe’s
17
     chambers to schedule their Early Neutral Evaluation session. If the case does not settle at the ENE, the
18
     parties must file a new discovery plan and scheduling order within 2 weeks after the ENE has concluded.
19

20
            DATED this 22nd day of June, 2020.
21
                                                                _________________________
22                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
23

24

25
